Name: Decision of the EEA Joint Committee No 147/1999 of 5 November 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  transport policy;  fisheries;  marketing
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(22)Decision of the EEA Joint Committee No 147/1999 of 5 November 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0043 - 0044Decision of the EEA Joint CommitteeNo 147/1999of 5 November 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 116/1999 of the EEA Joint Committee of 24 September 1999(1).(2) Council Directive 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and over(2) is to be incorporated into the Agreement.(3) Iceland will continue to apply stricter rules for Icelandic flagged ships due to special conditions in Icelandic waters and will notify such rules according to Directive 98/34/EC, such application being compatible with Directive 97/70/EC,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 56f (Council Directive 98/18/EC) in Annex XIII to the Agreement:"56g. 397 L 0070: Council Directive 97/70/EC of 11 December 1997 setting up a harmonised safety regime for fishing vessels of 24 metres in length and over (OJ L 34, 9.2.1998, p. 1)."Article 2The texts of Directive 97/70/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 5 May 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 325, 21.12.2000, P. 31.(2) OJ L 34, 9.2.1998, p. 1.